t c memo united_states tax_court damon r becnel petitioner v commissioner of internal revenue respondent docket no filed date james e long jr and robert c walthall for petitioner horace crump and thomas alan friday for respondent memorandum findings_of_fact and opinion holmes judge damon becnel is a property developer in florida’s panhandle who bought a yacht--a yacht he claims to use to market his properties to wealthy anglers but he didn’t buy or operate his yacht in his own name instead he claimed deductions under misleading categories--for example dues and subscriptions --on the schedule c profit or loss from business for one of his companies that rented beach chairs towels water toys and the like the commissioner says these yacht expenses were not ordinary and necessary and even if they were becnel can’t overcome the code’s strict limitation on certain kinds of business deductions i becnel’s background findings_of_fact becnel is a serial entrepreneur originally from louisiana who moved east to destin florida dubbed by its boosters the world’s luckiest fishing village it is in that village that becnel and his father launched a real-estate empire and it is where he has spent most of his career it started with the silver shells beach resort a 30-acre site on the gulf of mexico that had condominium units at the time of trial to help make the resort more profitable becnel formed a property-management company that’s now named visionary destin inc and a beach-amenities company named sunrise beach service llc sunrise the building continued near the silver shells beach resort becnel and his father built developments called the silver beach towers and the palms of destin and they also built projects named pine ridge villas and one beach club drive within a larger resort complex called the sandestin golf beach resort--a big_number acre resort that becnel and his family bought in by the time we tried the case becnel’s portfolio of companies had grown still more name interest percent purpose ramrod of nw florida llc sable llc sandestin real_estate of nw florida llc becnel family llc drb development llc own sec_11 of sandestin investments llc¹ and of sandestin holdings llc² dollar_figure own sec_23 of sandestin investments llc and of sandestin holdings llc onsite sales office for sandestin golf beach resort owns of sandestin investments llc and of drb development llc owns around rental units at the palms of destin abec resorts ii llc owns and operates bait shop at sandestin marina silver shells llc the becnel company lc visionary destin inc communications processing systems inc sunrise beach service llc owns undeveloped land at silver beach towers and silver shells beach resort development company for three towers at silver shells beach resort and silver beach towers west property-management company for silver beach towers silver shells beach resort and palms of destin provides telecommunication services to silver beach towers silver shells beach resort and palms of destin beach-amenities company for silver beach towers and silver shells beach resort ¹ sandestin investments llc purchased the sandestin golf beach resort becnel doesn’t own any direct interest in sandestin investments llc but he holds an indirect interest through ramrod of nw florida llc sable llc and becnel family llc ² sandestin holdings llc owns the undeveloped land at sandestin golf beach resort becnel also doesn’t own any direct interest in sandestin holdings llc but he holds an indirect interest through ramrod of nw florida llc and sable llc becnel credibly testified that this is big stuff and we have no trouble finding that he has an extensive portfolio of property-development and property- management businesses which should in the normal course generate lots of deductible expenses but the commissioner says there has to be a line drawn somewhere and he determined to draw one--if not in the sand then just slightly off the beach where becnel kept a yacht ii the britney jean in date becnel paid just over dollar_figure million for a bertram fishing yacht we find the boat a beautiful specimen of its species it’ sec_67 feet long with four staterooms a well-appointed salon galley and bar a tuna tower and a slew of electronic gadgets and built-in fishing equipment becnel christened her the britney jean and promptly put her to work the britney jean is a fishing boat and becnel used her from day one almost exclusively for that purpose in she took part in espn 2’s billfish xtreme the parties stipulated that sunrise bought the yacht in its name but we’ll refer to it as becnel’s boat because sunrise is disregarded for federal income-tax purposes see sec_301_7701-2 sec_301_7701-3 proced admin regs this means that becnel is taxed as a sole_proprietor under the code on any income or loss of the entity reported on his return see sec_301_7701-2 proced admin regs all section references are to the internal_revenue_code in effect for the years at issue and all rule references are to the tax_court rules_of_practice and procedure unless we say otherwise release league bxrl --a televised release-only fishing league at destination resorts from marathon florida through the caribbean becnel signed an agreement with the bxrl that guaranteed a certain amount of air time and the first year was a success but the bxrl went broke the next year and becnel sought out local tournaments in the gulf of mexico that’s where the britney jean got the most use in the years at issue becnel used the britney jean in about four regional fishing tournaments a year between and including the bay point billfish invitational the sandestin emerald coast billfish classic and the sandestin celebration fishing tournament these tournaments draw many serious sport fishermen--there were boats and anglers at the sandestin emerald coast billfish classic boats and anglers at the sandestin celebration fishing tournament and boats and anglers at the sandestin emerald coast billfish classic but the britney jean got little use other than in fishing tournaments she’s sometimes anchored in front of the sandestin resort and sometimes putters along in the destin boat parade but one can usually find the britney jean behind becnel’s house the first problem here is that becnel does not argue that he’s in the trade_or_business of professional sport fishing he argues instead that the britney jean is a marketing tool for his real-property businesses as he testified the goal was to meet and greet to get to know people and do what’s called relationship marketing because the boat provides an in into a community of very wealthy travelers who like fishing who like the gulf coast who are already there to make business decisions at these tournaments he would get wealthy anglers on board and schmooze with them he also brought the concierge from his resorts on board for the same reason and always had sales packets touting his condominiums on board to hand out but the britney jean didn’t have any signs advertising these resorts and becnel didn’t keep a log of its use or the visitors on board though he admits it’s difficult to quantify becnel claims that his relationship marketing strategy led to some sales and rentals but what’s the cost of this strategy iii tax reporting and audit it’s no secret that boats are expensive and the britney jean is no exception her expenses however washed up on sunrise’s schedules c both we and the commissioner were curious about why a beach-amenities business--out of all of becnel’s businesses--might need a yacht becnel’s cpa didn’t quite answer the becnel’s concierge is a gifted angler who caught the winning fish at the sandestin emerald coast billfish classic in question and said only that that was the actual entity that paid for these expenses we continue to find it curious but this detail doesn’t actually affect our findings these are the yacht-related deductions that becnel claimed and the commissioner disallowed type of deduction insurance other expenses depreciation and sec_179 expense repairs and maintenance supplies total dollar_figure big_number big_number big_number --- big_number dollar_figure big_number big_number big_number big_number big_number dollar_figure big_number big_number big_number --- big_number most of these deductions were components of larger totals on sunrise’s schedules c and not all of them are necessarily expenses directly attributable to the yacht the other expenses becnel claimed on his return included a charter boat expense on a summary attached to sunrise’s schedule c the commissioner disallowed this other expense the commissioner peeped in at the same category on becnel’ sec_2010 and sec_2011 returns and disallowed such note that becnel stipulated that he didn’t use the britney jean as a charter fishing boat expenses again when he discovered that becnel had tucked other expenses in large part attributable to fishing-tournament fees into a larger category of dues subscriptions the depreciation amounts that the commissioner disallowed were similarly buried among amounts for beach chairs boxes and umbrellas the point is that the roots of these deductions were not easy to find and the commissioner had to dig them out during his audit that audit was detailed the revenue_agent who conducted it learned there were yacht-related deductions on the returns these are often questionable and she pressed on she issued information document requests idrs to becnel and these idrs requested both big-picture items like books_and_records and also any backup documents becnel’s cpa turned over the general ledgers which is how the agent was able to decipher which expenses on the returns were related to the yacht but the cpa didn’t provide any of the other substantiation that she requested and he failed to prove to the agent’s satisfaction even the adjusted_basis of the yacht this made the agent think there was a problem under sec_4 we asked the agent if she asked for the back-up to the general ledger expenses as they relate to the yacht to which she replied yes and whenever we come to an audit the invoices and the general ledger are supposed to be available for the auditor to review on site becnel’s cpa testified that he didn’t see any requests for receipts in the idrs but when asked on cross-examination if the agent raised substantiation at in-person meetings he replied i don’t recall that we find the agent’s testimony the more credible of the two and so the commissioner drafted the notice_of_deficiency that launched this case it says more or less the same thing for each disallowed expense y ou have not established that these amounts were incurred or if incurred paid_by you during the taxable years for ordinary and necessary business purposes and that these amounts qualify as allowable deductions under the provisions of the internal_revenue_code further the expenses associated with britney jean yacht reported on schedule c1 - sunrise beach services have been disallowed because you have not established that these amounts were incurred or if incurred paid_by you during the taxable_year for sec_212 expenses or that these expenses were deductible under the provisions of the internal_revenue_code becnel disagreed with the commissioner’s adjustments and timely filed a petition iv the trial and excluded evidence the trial was short but there was an evidentiary ruling that’s worth discussing here because this case is at least in part about substantiation the notice_of_deficiency says that becnel failed to establish that he incurred the expenses that presented a problem for becnel at trial we know becnel didn’t provide substantiation during the audit see supra p and that failure continued as trial approached we issued our standing becnel was a florida resident when he filed his petition which makes any appeal bound for the eleventh circuit see sec_7482 pretrial order five months before trial--an order that told the parties they had to exchange exhibits days before trial or we might refuse absent a showing of good cause to receive the documents into evidence 14-day rule see rule b unexcused failure to comply with any standing_pretrial_order may subject a party or a party’s counsel to sanctions after having failed during audit and pretrial preparation to provide backup documentation becnel tried for the first time on the day of trial to introduce a stack of receipts to substantiate his yacht- related expenses this was substantiation that he had never shared with the commissioner the commissioner objected he argued that becnel had violated the 14-day rule and the receipts should be excluded from evidence we enforce the 14-day rule unless a party can show good cause see eg rodriguez v commissioner tcmemo_2017_173 at absent good cause we do not hesitate to enforce the 14-day rule citing kaplan v commissioner tcmemo_2016_149 at we cannot find good cause here becnel’s counsel’s explanation was that it was difficult to get his hands on the records earlier and that before trial accountants had to go to a warehouse for the receipts he also argued that he was surprised that substantiation was at issue because becnel was never asked to provide backup documentation during the audit but we’ve already found that we believe the revenue_agent asked for substantiation during the audit see supra note and the commissioner fairly put substantiation at issue in the notice_of_deficiency see supra p becnel nevertheless waited until just before trial to look for substantiation and that is not good cause for violating the 14-day rule we therefore excluded the evidence and are left to decide the case with what is in the trial record becnel argues on brief that substantiation can’t be at issue in this case because the commissioner stipulated before trial that it wasn’t here’s the stipulation that becnel is relying on a schedule of income and operating_expenses for the britney jean is attached as exhibit 11-p this stipulation doesn’t do what becnel thinks it does the commissioner is stipulating only that a schedule becnel prepared is attached to the stipulation of facts and that it may be admitted into evidence it is a summary of becnel’s claimed deductions not substantiation stipulating this summary is not a concession that the schedule satisfies becnel’s substantiation obligations under the code or that figures on the schedule must be accepted as fact see eg 632_fedappx_421 9th cir tax_court did not abuse its discretion in declining to admit into evidence documents that petitioner provided to the commissioner on the day of trial in violation of standing_pretrial_order aff’g tcmemo_2013_230 271_fedappx_146 3d cir tax_court acted within its discretion in excluding untimely filed documents because they were not produced in accordance with the court’s own procedural rule aff’g tcmemo_2006_79 77_f3d_637 2d cir tax_court acted within its discretion in excluding documents under 14-day rule cf 944_f2d_841 11th cir trial court’s decision to follow pre-trial order can be reversed on appeal only where the court has abused its discretion opinion the parties note and argue about the similarities between this case and 36_tc_879 a classic opinion that has sailed into a lot of tax i casebooks henry was a tax lawyer who flew a flag emblazoned with on his yacht and claimed to use the vessel to meet well-to-do clients id pincite we held in henry that the yacht expenses were not deductible business_expenses because they were not ordinary and necessary id pincite the commissioner says this case is just like henry and becnel says it isn’t note though that henry is over a half-century old and congress has since enacted sec_274 to restrict the deductibility of such sometimes extravagant expenses our first question then is whether sec_274’s limits apply here i sec_274 and entertainment_expenses sec_274 says in general --no deduction otherwise allowable under this chapter shall be allowed for any item-- a activity --with respect to an activity which is of a type generally considered to constitute entertainment amusement or recreation unless the taxpayer establishes that sec_274 underwent a substantial overhaul as part of the tax cuts and jobs_act pub_l_no sec stat pincite --for example all business entertainment_expenses are now generally nondeductible under the section we apply sec_274 as in effect for the years at issue the item was directly related to the active_conduct of the taxpayer’s trade_or_business or b facility --with respect to a facility used in connection with an activity referred to in subparagraph a note the distinction between entertainment activities and entertainment facilities expenses for entertainment activities might be deductible if they are directly related to the active_conduct of a taxpayer’s business sec_274 but there’s no hope for the expenses with respect to entertainment facilities sec_274 instead there’s a flat prohibition on deductions for entertainment facilities--that is deductions for entertainment facilities are prohibited without regard to whether the taxpayer can establish that the expenditure was directly related to the active_conduct of his business catalano v commissioner tcmemo_1998_447 wl at aff’d 240_f3d_842 9th cir what’s an entertainment activity and what’s an entertainment_facility are separate questions and we can pilot our way through them with the regulations a entertainment activity not far into the regulations a key definition emerges an entertainment activity is any activity which is of a type generally considered to constitute entertainment amusement or recreation such as entertaining on fishing trips sec_1_274-2 income_tax regs emphasis added the expenses here relate to fishing tournaments that’s basically all the britney jean was used for and those are quite clearly activities that are generally considered entertainment becnel does argue that he wasn’t entertaining anybody at these tournaments and that the britney jean was just a marketing tool does that nuance matter it doesn’t seem to indeed that argument appears to bottom out on the regulation’s test an objective test shall be used to determine whether an activity is of a type generally considered to constitute entertainment thus if an activity is generally considered to be entertainment it will constitute entertainment for purposes of sec_274 regardless of whether the expenditure can also be described otherwise this objective test precludes arguments such as that an expenditure for entertainment should be characterized as an expenditure for advertising or public relations sec_1_274-2 income_tax regs this means that if an activity is generally considered entertainment it remains so under sec_274 even if one could find another way eg marketing to describe it fishing is generally considered entertainment--the regulation says so but becnel insists that there’s more here he points out that the regulation also says we are supposed to take into consideration the petitioner’s business when we apply the objective test see sec_1_274-2 income_tax regs for example if a manufacturer of dresses conducts a fashion show to introduce his products to a group of store buyers the show would not be generally considered to constitute entertainment id on the other hand if an appliance distributor conducts a fashion show for the wives of his retailers the fashion show would be generally considered to constitute entertainment id becnel argues that he’s more like the dressmaker and cites in support 307_f3d_423 6th cir aff’g 115_tc_279 in churchill downs f 3d pincite the company behind the kentucky derby deducted of its expenses for promotional parties brunches and dinners the commissioner disallowed of the deductions as entertainment_expenses limited under sec_274 churchill downs argued that the events were not entertainment because they generated publicity and media attention which introduced its races to the public in the same manner that a dress designer’s fashion show introduces its product to clothing buyers id pincite the sixth circuit held otherwise it said the regulation draws the line between pure publicity and entertainment events integral to the conduct of the taxpayer’s business by providing the contrasting fashion-show examples id pincite- the dressmaker’s fashion show is attended by the taxpayer’s primary customers and the taxpayer’s product is present at the event and is the focus of it id pincite the fashion shows for the wives of appliance retailers were social event s focused on something unrelated to the taxpayer’s product held to generate good will among selected third parties with the expectation that they will influence primary customers into buying its product id the sixth circuit held that churchill downs’ events were more like the latter--the events were held away from the track and not open to the public and they featured no horse racing and no information about horse racing id these events were best characterized not as a product introduction event used to conduct the taxpayer’s business but as pure advertising or public relations expenses id becnel points out differences between his case and churchill downs he says that some of the fishing tournaments were hosted by one of becnel’s resorts that becnel did provide product information at the tournaments and that the tournaments were open to wealthy fishermen--becnel’s target market with all these differences becnel argues he’s more like the dressmaker in the regulation and his yacht-related expenses are therefore not entertainment_expenses we agree that there are some differences between this case and churchill downs but we don’t think those differences are that important becnel might have gained access to potential condominium buyers at the fishing tournaments and he did credibly testify about anglers he met who later bought units but just because an activity generates some business doesn’t mean it can’t be entertainment under sec_274 see eg 88_tc_1562 hunting with clients is entertainment even if those clients generated over dollar_figure million worth of business in two-year period aff’d without published opinion 851_f2d_362 11th cir becnel emphasized the third- party referrals he received from people he met at the tournaments but this is analogous to the influence that wives of appliance retailers might exercise over their husbands see churchill downs f 3d pincite and becnel may have kept sales packets for his condos on board the britney jean at tournaments but that doesn’t make condominium sales the focus of those events see id becnel is not a professional fisherman--he isn’t even in the boat business--so we find that the fishing tournaments were merely entertainment activities for him and his company see eg 65_tc_640 hunting and fishing was entertainment even for an outdoor-equipment manufacturer--he was not a professional hunter or fisherman b entertainment_facility becnel has another problem--the yacht itself is an entertainment_facility the regulation defines an entertainment_facility as a ny item of personal or real_property owned rented or used by a taxpayer during the taxable_year for or in connection with entertainment sec_1_274-2 income_tax regs see also 89_tc_978 citing h_r conf rept no pincite 1978_3_cb_521 s rept no pincite 1978_3_cb_315 that definition includes yachts that are used for entertainment see mediaworks inc v commissioner tcmemo_2004_177 wl at citing cases a regulation and legislative_history we’ve already found that the britney jean was used for entertainment--the fishing tournaments--and we therefore find that she was an entertainment_facility c disallowed deductions because facility expenses aren’t deductible and activity expenses might be we would normally next ask which of the disputed deductions are expenses of an entertainment activity and which are expenses of an entertainment_facility see eg dodd v commissioner tcmemo_1992_341 63_tcm_3141 noting that sec_1_274-2 and iii income_tax regs gives guidance on that see also harrigan lumber co t c pincite even if we made that determination here however it wouldn’t make any difference because becnel can’t motor his way through the other obstacles for entertainment activities in sec_274 sec_274 requires becnel to prove that items for entertainment activities were directly related to the active_conduct of his business and sec_274 imposes stricter-than-normal substantiation requirements becnel runs aground on both other than his testimony which is not credible on this point there’s no evidence of a proximate relationship between the yacht-related expenses and the active_conduct of any of his businesses-- especially the beach-amenities business cf eg harris v commissioner tcmemo_1975_276 34_tcm_1192 relationship found where the taxpayer kept a boat log of guests that could be tied to business referral cards he also introduced no substantiation for the expenses at issue other than an expense summary cf eg 66_tc_879 even if we looked at the excluded evidence most if not all of the disallowed deductions were for items attributable to the yacht itself under sec_1_274-2 income_tax regs --including depreciation operating costs and maintenance and preservation costs sec_274 would disallow these as continued taxpayer didn’t satisfy sec_274 even where he submitted into evidence contemporaneous boat log expense summary and receipts we therefore sustain the commissioner’s determination with respect to the yacht- related deductions ii accuracy-related_penalty the only remaining question is whether becnel owes a accuracy- related penalty the commissioner argues that he does because any_tax underpayment was caused by negligence or disregard of rules and regulations alternatively the commissioner argues becnel substantially understated his income_tax due the commissioner correctly points out that becnel failed to substantiate the yacht-related deductions and that negligence under sec_6662 includes a failure to keep adequate_records or to substantiate items that give rise to an underpayment see sec_1_6662-3 income_tax regs and becnel himself didn’t cite any authorities as the basis for his reporting position other than churchill downs a case where deductions were disallowed we would therefore sustain the penalty continued expenses of an entertainment_facility but the commissioner has a problem the code places the burden of production for penalties on the commissioner sec_7491 which also requires the commissioner to produce evidence that the initial determination of the penalties was approved in writing by the examiner’s supervisor no later than the date the notice_of_deficiency was issued in this case see sec_6751 graev v commissioner t c slip op pincite n date citing 851_f3d_190 2d cir aff’g in part rev’g in part t c memo supplementing and overruling in part 147_tc_460 becnel put the accuracy-related_penalties at issue in his pleadings and contested them on their merits in his briefs but the commissioner never once mentioned sec_6751 or any supervisory penalty approval before or at trial see 127_tc_200 aff’d 521_f3d_1289 10th cir the commissioner thus did not meet his burden of production and becnel is for this reason alone not liable for the accuracy-related_penalty determined against him for or see ford v commissioner tcmemo_2018_8 at with no outright victor decision will be entered under rule
